MERRILL, Justice.
Petitioner filed a petition in this court for leave to file in the Circuit Court of Jackson County, an application for writ of error coram nobis to review his conviction for second degree murder in that court, and the affirmance of the judgment in this court, Dobbins v. State, 274 Ala. 524, 149 So.2d 814.
The grounds asserted in the petition are:
“1. For that the fonding (sic) of the jury is contrary to the weight of evidence in the case.
“2. For that the finding of the jury is contrary to the law in the case.
“3. For that evidence favorable to defendant was suppressed and withheld.
“4. For that new evidence has been discovered that will prove, beyond all reasonable doubt, that the jury deciding the fate of defendant was rigged and that they had pr-e-determined his fate prior to trial.
“5. For that new evidence has been discovered that is of such a .nature that had it been known at the time of the trial it would have been sufficient to prevent the verdict and the judgment.”
There are no exhibits, no evidence and the only support given the grounds are statements in petitioner’s argument that he or his wife have some undisclosed evidence in their possession.
This petition, considered in connection with the record, is insufficient cm its face and must be denied. Ex parte Williams, 268 Ala. 535, 108 So.2d 454.
Petition denied.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.